UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7216



ANTONIO L. BARNES,

                                              Plaintiff - Appellant,

          versus


CORRECT CARE SOLUTIONS, INCORPORATED (C.C.S.);
DEPUTY MILLER; R. MCCABE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cv-00573-JCC)


Submitted:   November 21, 2007         Decided:     December 12, 2007


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio L. Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio L. Barnes appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We have reviewed the record, considered the Supreme Court’s recent

decision in Jones v. Bock, 127 S. Ct. 910 (2007), and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Barnes v. Correct Care, No. 1:07-cv-00573-JCC

(E.D. Va. July 26, 2007).            We also deny Barnes’ motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.


                                                                      AFFIRMED




                                     - 2 -